Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 17, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159358(37)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JAMES LOCKARD and MARY LOCKARD,                                                                      Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
           Plaintiffs-Appellants,                                                                      Megan K. Cavanagh,
                                                                    SC: 159358                                          Justices
                                                                    COA: 341808
                                                                    Macomb CC: 2016-002216-NO
  MAYCO INTERNATIONAL, LLC and ALPHA
  TO OMEGA PROPERTIES, LLC,
           Defendants-Appellees,
  and

  TEE DEE ENTERPRISES, LLC,
             Defendant.
  ___________________________________________/

        On order of the Chief Justice, the motion of the Michigan Building and Construction
  Trades Council to file a brief amicus curiae is GRANTED. The revised amicus brief
  submitted on May 16, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 17, 2019

                                                                               Clerk